Citation Nr: 1428039	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-30 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in April 2013, and a transcript of the hearing is associated with his claims folder.  At the hearing, the Veteran submitted additional evidence with waiver of RO consideration of it.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent medical record of treatment which is of record is a Memphis, Tennessee VA Medical Center medical record dated in September 2011, and the most recent VA psychiatric examination was conducted in February 2011.  During the Veteran's hearing in April 2013, he indicated that he continued to receive treatment at the Memphis, Tennessee VA Medical Center, and that his PTSD has become worse over time.  In light of these facts, the Board concludes that all additional VA medical records of treatment which the Veteran has received since September 2011 should be obtained, followed by a VA psychiatric examination as indicated below.  

Although a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Additionally, it is apparent that there are additional relevant VA medical records of treatment which are outstanding.  VA medical records are constructively of record and must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all medical records of treatment which the Veteran has received from the Memphis, Tennessee VA Medical Center since September 2011,, as well as any treatment at a Vet Center.  

2.  Upon completion of the above, the Veteran should be scheduled for a VA psychiatric examination to determine the current severity of his service-connected PTSD and the symptoms caused by it.  The claims record must be made available to and reviewed by the examiner in conjunction with completion of the examination report.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.  The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and industrial adaptability.

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.  The examination report must contain all information necessary to rate the Veteran's PTSD.  

A complete rationale for all opinions should be provided.  

3.  Thereafter, readjudicate the Veteran's pending claim in light of the expanded record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


